Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-22 are allowable.

Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 8-18, directed to a different species of the invention, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement on Claims 8-18 as set forth in the Office action mailed on 07/12/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.	
Reasons for Allowance
Claims 1-22 are allowable for the following reasons:

Applicant’s arguments filed 01/07/2021, with respect to claims 1-22, have been fully considered and are persuasive.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “A single mode optical fiber, comprising: a silica based core having a step refractive index profile with an alpha of greater than 10, a relative refractive index ∆1max, and an outer radius r1, wherein 6.25 microns >r1> 4.75 microns, the core further comprising Cl, Ge, or a combination thereof, wherein the maximum weight % of Ge in the core is greater than 6 wt % and less than 14 wt%; a first cladding region in contact with and surrounding the core, the first cladding region having a relative refractive index ∆2min, an inner radius r1, and an outer radius r2, wherein r2<20 microns, wherein the first cladding region is a depressed index cladding region; and an outer cladding region surrounding the first cladding region, the outer cladding region having a relative refractive index ∆3, wherein the chlorine concentration in the outer cladding is greater than 0.2 wt% and less than 2.5 wt%, said fiber having MFD at 1310 nm wavelength greater than 9 microns, a zero dispersion wavelength of less than 1300 nm, a 22m cable cutoff wavelength of less than 1260nm…”, in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2-22 are allowed in virtue of dependency of claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883




/KAVEH C KIANNI/Primary Examiner, Art Unit 2883